UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34627 GENERAC HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 20-5654756 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) S45 W29290 Hwy. 59, Waukesha, WI (Address of principal executive offices) (Zip Code) (262)544-4811 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer R Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of November 7, 2011, there were 67,603,255 shares of the Registrant’s common stock outstanding. GENERAC HOLDINGS INC. INDEX Page PART I. Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 Controls and Procedures 21 PART II. Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements Generac Holdings Inc. Condensed Consolidated Balance Sheets (Dollars in Thousands, Except Share and Per Share Data) September 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts Inventories Prepaid expenses and other assets Total current assets Property and equipment, net Customer lists, net Patents, net Other intangible assets, net Deferred financing costs, net Trade names Goodwill Other assets 70 Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued wages and employee benefits Other accrued liabilities Total current liabilities Long-term debt Other long-term liabilities Total liabilities Stockholders’ equity: Common stock (formerly Class A non-voting common stock), par value $0.01, 500,000,000 shares authorized, 67,603,255 and 67,524,596 shares issued at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Excess purchase price over predecessor basis ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. - 1 - Table of Contents Generac Holdings Inc. Condensed Consolidated Statements of Operations (Dollars in Thousands, Except Share and Per Share Data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Costs of goods sold Gross profit Operating expenses: Selling and service Research and development General and administrative Amortization of intangibles Total operating expenses Income from operations Other (expense) income: Interest expense ) Investment income 25 62 84 Costs related to pending acquisition ) – ) – Write-off of deferred financing costs related to debt extinguishment – – ) ) Other, net ) Total other expense, net ) Income before provision for income taxes Provision for income taxes 78 Net income Preferential distribution to: Series A preferred stockholders – – – ) Class B common stockholders – – – ) Beneficial conversion – – – ) Net income (loss) attributable to common stockholders (formerly Class A common stockholders) $ ) Net income (loss) per common share - basic: Common stock (formerly Class A common stock) $ ) Class B common stock n/a n/a n/a $ Net income (loss) per common share - diluted: Common stock (formerly Class A common stock) $ ) Class B common stock n/a n/a n/a $ Weighted average common shares outstanding - basic: Common stock (formerly Class A common stock) Class B common stock n/a n/a n/a Weighted average common shares outstanding - diluted: Common stock (formerly Class A common stock) Class B common stock n/a n/a n/a See notes to condensed consolidated financial statements. - 2 - Table of Contents Generac Holdings Inc. Condensed Consolidated Statements of Cash Flows (Dollars in Thousands) (Unaudited) Nine Months Ended September 30, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Write-off of deferred financing costs related to debt extinguishment Amortization of deferred financing costs Provision for losses on accounts receivable 33 1 Loss on disposal of property and equipment 17 31 Share-based compensation Net changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Other assets Accounts payable ) Accrued wages and employee benefits ) Other accrued liabilities ) Net cash provided by operating activities Investing activities Proceeds from sale of property and equipment 4 38 Expenditures for property and equipment ) ) Net cash used in investing activities ) ) Financing activities Proceeds from issuance of common stock – Payment of long-term debt ) ) Proceeds from exercise of stock options – Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements - 3 - Table of Contents Generac Holdings Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1.Basis of Presentation Description of Business Generac Holdings Inc. (the Company) owns all of the common stock of Generac Acquisition Corp., which in turn, owns all of the common stock of Generac Power Systems, Inc. (the Subsidiary). The Company is a leading designer and manufacturer of a wide range of generators and other engine powered products for the residential, light commercial, industrial and construction markets. The consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All intercompany amounts and transactions have been eliminated in consolidation. The condensed consolidated balance sheet as of September 30, 2011, the condensed consolidated statements of cash flows for the nine months ended September 30, 2011 and 2010, and the condensed consolidated statements of operations for the three and nine months ended September 30, 2011 and 2010 have been prepared by the Company and have not been audited. In the opinion of management, all adjustments, consisting of only normal recurring adjustments necessary for the fair presentation of the financial position, results of operation and cash flows, have been made. The results of operations for any interim period are not necessarily indicative of the results to be expected for the full year. Expenses are charged to operations in the year incurred. However, for interim reporting purposes certain expenses are charged to operations based on a proportionate share of annual amounts rather than as they are actually incurred. The preparation of the consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Certain information and footnote disclosure normally included in consolidated financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted. These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010. Accumulated Other Comprehensive Income (Loss) Accumulated other comprehensive income (OCI) includes unrealized losses on certain cash flow hedges and the pension liability. The components of OCI at September 30, 2011 and December 31, 2010 were (dollars in thousands): September 30, December 31, Pension liability $ ) $ ) Unrealized losses on cash flow hedges ) ) Accumulated other comprehensive loss $ ) $ ) Comprehensive income is comprised of the following: For the three months ended September 30, For the nine months ended September 30, Net earnings $ Net unrealized loss on cash flow hedges ) Balance at end of period $ 2. Derivative Instruments and Hedging Activities The Company records all derivatives in accordance with ASC 815, Derivatives and Hedging, which requires all derivative instruments be reported on the consolidated balance sheets at fair value and establishes criteria for designation and effectiveness of hedging relationships. The Company is exposed to market risk such as changes in commodity prices, foreign currencies, and interest rates. The Company does not hold or issue derivative financial instruments for trading purposes. Commodities The primary objectives of our commodity risk management activities are to understand and mitigate the impact of potential price fluctuations on the Company’s financial results and its economic well-being. While the Company’s risk management objectives and strategies will be driven from an economic perspective, the Company attempts, where possible and practical, to ensure that the hedging strategies it engages in can be treated as “hedges” from an accounting perspective or otherwise result in accounting treatment where the earnings effect of the hedging instrument provides substantial offset (in the same period) to the earnings effect of the hedged item. Generally, these risk management transactions will involve the use of commodity derivatives to protect against exposure resulting from significant price fluctuations. - 4 - Table of Contents The Company primarily utilizes commodity contracts with maturities of less than 12 months. These are intended to offset the effect of price fluctuations on actual inventory purchases. There were five outstanding commodity contracts in place to hedge the Company’s projected commodity purchases at September 30, 2011. There was one outstanding commodity contract in place to hedge the Company’s projected commodity purchases at December 31, 2010. In November 2010, the Company entered into a commodity forward contract to purchase $2,296,000 of copper.The swap was effective from January 1, 2011, and terminated on April 30, 2011.In February 2011, the Company entered into a commodity forward contract to purchase a notional amount of $2,378,000 of copper.The contract is effective from March 1, 2011, and terminates on December 31, 2011.In March 2011, the Company entered into a commodity forward contract to purchase a notional amount of $2,100,000 of copper.The contract is effective from April 1, 2011, and terminates on December 31, 2011. In May 2011, the Company entered into a commodity forward contract to purchase a notional amount of $1,808,000 of copper.The contract is effective from May 5, 2011, and terminates on December 31, 2011. In September 2011, the Company entered into two new commodity forward contracts to purchase notional amounts of $4,533,000 and $1,935,000 of copper.The contracts are effective from October 1, 2011, and terminate on June 30, 2012. Total gains and losses recognized in the consolidated statements of operations on commodity contracts were losses of $1,415,000 and $1,401,000 for the three and nine months ended September 30, 2011 and gains of $667,000 and $471,000 for the three and nine months ended September 30, 2010, respectively. Foreign Currencies The Company is exposed to foreign currency exchange risk as a result of transactions in other currencies. The Company periodically utilizes foreign currency forward purchase and sales contracts to manage the volatility associated with foreign currency purchases in the normal course of business. Contracts typically have maturities of one year or less. There were no foreign currency hedge contracts outstanding during the three and nine month period ending September 30, 2011.The Company had one foreign currency hedge contract in place at September 30, 2010. The primary objective of that transaction was to mitigate the impact of potential currency fluctuations of the Euro on our financial results. The impact on operations for the three and nine months ended September 30, 2010 was a gain of $113,000 and a loss of $97,000, respectively. Interest Rates The Company has four interest rate swap agreements outstanding as of September 30, 2011. In 2010, the Company entered into two interest rate swap agreements. The first was entered into on January 21, 2010. The effective date of this swap was July 1, 2010 with a notional amount of $200,000,000, a fixed LIBOR rate of 1.73% and an expiration date of July 1, 2012. The second was entered into on June 29, 2010. The effective date of that swap was October 1, 2010 with a notional amount of $100,000,000, a fixed LIBOR rate of 1.025% and an expiration date of October 1, 2012. The Company entered into two interest rate swap agreements on April 1, 2011. The effective date of the first swap is July 1, 2012 with a notional amount of $200,000,000, a fixed LIBOR rate of 1.905% and an expiration date of July 1, 2013. The effective date of the second swap is October 1, 2012 with a notional amount of $100,000,000, a fixed LIBOR rate of 2.22% and an expiration date of October 1, 2013. We maintain the swaps as highly effective in accordance with ASC 815 (formerly SFAS No. 133, Accounting for Derivative Instruments and Hedging Activities) and, therefore, any changes in the fair value of the swap would be recorded in accumulated other comprehensive income (loss). The following table presents, in thousands, the fair value of the Company’s derivatives: September 30, December31, Derivatives designated as hedging instruments: Interest rate swaps $ ) $ ) ) ) Derivatives not designated as hedging instruments: Commodity contracts ) Total derivatives liability $ ) $ ) As of September 30, 2011 and December 31, 2010, all derivatives that are not designated as hedging instruments are included in other liabilities or assets in the condensed consolidated balance sheet. As of September 30, 2011 and December 31, 2010, all derivatives designated as hedging instruments are included in other long-term liabilities in the condensed consolidated balance sheet. The fair value of the derivative contracts considers the Company’s credit risk as of September 30, 2011 and December31, 2010, respectively.Excluding the impact of credit risk, the fair value of the derivatives at September 30, 2011 and December 31, 2010 was a $8,145,000 and a $3,642,000 net liability, respectively, which represented the amount the Company would need to pay to exit the agreements on those dates. - 5 - Table of Contents The following presents the impact of interest rate swaps, commodity contracts and foreign currency contracts on the condensed consolidated statement of operations for the three and nine months ended September 30, 2011 and 2010 (dollars in thousands): Amount of loss recognized in AOCI for the three months ended September 30, Location of gain (loss) recognized in net income (loss) on ineffective portion of hedges Amount of gain (loss) recognized in net income (loss) on hedges (ineffective portion) for three months ended September 30, Derivatives designated as hedging instruments Interest rate swaps $ ) $ ) Interestexpense $
